Citation Nr: 0835293	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-08 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.  This case comes to the Board of Veterans' Affairs 
(Board) from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2007.  A copy of the 
transcript of the testimony given at that hearing has been 
made a part of the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran claims that he has PTSD that is related to 
stressor incidents incurred while serving in Korea.  The 
veteran's service personnel records indicate that he served 
in Korea from April 1953 to August 1954.  On one personnel 
record, it is indicated that the veteran had combat service 
in Korea in April 1953 and from May 1953 to July 1953, so 
this should be verified as to whether the veteran actually 
engaged in combat as no medal which would indicate combat 
service was awarded.  

The veteran has submitted several private medical opinions 
that diagnose him with PTSD and associate the diagnosis with 
stressors indicated by the veteran to have occurred during 
service in Korea.  None of these stressors has been properly 
verified by the RO and this must occur prior to the 
adjudication of the claim.  The veteran has repeatedly 
claimed that he was fired upon; however, he has never 
indicated specifics of where and when this occurred.  He has 
also submitted more specific possible stressor events.

The first stressor which must be verified is the death of the 
veteran's friend from boot camp, Ortega.  The veteran 
indicates that the two were friends while training before 
leaving for Korea and that he was killed shortly after 
arriving in Korea.  The RO should attempt to determine if in 
fact (1) the two served together in training prior to leaving 
for Korea and (2) a man by the name of Ortega was killed in 
Korea within the three-month period after the veteran arrived 
there.  If this incident is verified, the question as to its 
sufficiency as a PTSD stressor should be left to a medical 
expert to answer.

The second claimed stressor which must be verified is the 
death of the veteran's battery commander in Korea, a Captain 
Hemingway, who the veteran states was killed by sniper fire 
in May 1953.  The RO should attempt to determine if in fact a 
Captain Hemingway was killed in Korea during that month and 
if so, if the veteran could have been in the vicinity of this 
incident.

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran another opportunity 
to provide details concerning his PTSD 
stressors.  Ask him to be as specific as 
possible in providing names, dates, and 
units of assignment.  Specifically, the 
veteran should provide the specific dates 
(month and year) when he was exposed to 
sniper fire or other type of combat in 
Korea.  

2.  Ascertain whether the service 
indicated in the veteran's service 
personnel records under Combat in April 
1953 and from May 1953 to July 1953 was 
indeed combat service.

3.  Request the United States Armed 
Services Center for Unit Records Research 
(USASCURR), or other appropriate 
organization, to conduct further attempts 
to verify the veteran's alleged in-service 
stressors to specifically include 
investigation into whether his unit was 
subjected to sniper attacks.  In this 
regard, the RO should provide a copy of 
the veteran's service personnel records as 
an attachment to the request from 
USASCURR.  Also, specifically inquire as 
to (1) are there records of an Ortega 
undergoing basic training at the same time 
as the veteran, (2) are there records of 
an Ortega being killed in Korea in or 
around April 1953 (be sure to search from 
April 1953 to July 1953), and (3) are 
there records of a Captain Hemingway being 
the veteran's battalion commander and 
being killed in Korea in May 1953.

4.  Thereafter, re-adjudicate the claim on 
appeal.  If the claim remains denied, 
provide the veteran with a supplemental 
statement of the case which discusses all 
pertinent regulations and summarizes the 
evidence.  Allow an appropriate period for 
response and return the case to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

